Record/FILE ON DEMAND

Acceptance of Offer with full immunity AND WITHOUT RECOURSE! MEC-0428BNYM-SPMS1203-BNYM1SMS3° is secured and
reserved with all rights retained, Private Property no trespass permitted or allowed under common law restrictions and prohibitions.

an
UNITED STATED DISTRICT COURT for the wceened denice

U.S. DISTRICT COURT E.D.NY.
EASTERN DISTRICT of NEW YORK at
vw APROS209 *

LONG ISLAND OFFIC.:

Common Law

Mario E. Castro,

Civil Action No.: 17-cv-4375-JS-GRB
Plaintiff(s),

vs.

PLAINTIFF’S OPPOSITION TO

THE BANK OF NEW YORK MELLON, DEFENDANT’S MOTION TO DISMISS
as Trustee for the Certificate Holders of
CWALT Inc., Alternative Loan Trust
2006-0A11 mortgage pass-through
certificates 2006-0A1 1, f/k/a THE BANK
OF NEW YORK MELLON,
ALTERNATIVE LOAN TRUST
2006-0A11; UNKNOWN Doe’s 1-12,000

 

SHELLPOINT MORTGAGE

SERVICING, UNKNOWN Doe’s ;

1-12,000 ... RECEWED
Defendant(s). APR 93 2019

 

eDNY PRO SE OFFICE

Plaintiff Mario E. Castro , of the age of the majority, with reservation of any and all
natural rights hereby respectfully Presents the following objections to Defendant’s Motion to Dismiss
by Defendant’s Attorneys (Natsayi Mawere and Joseph M. Defazio) at Akerman LLP (Doc. No.

32), filed 2/04/2019. As of the date of filing this opposition, Plaintiff and other specified parties (the
Page 1|4
parties (the Respondents) which include the main defendants to this case to which are being sued,
entered into a private agreement/contract and addendum with all parties specified in that agreement
(See...Presentment/Motion to Compel including Exhibits-B1, B2, C, and D) which is hereby
incorporated by reference in this case). As per the agreement/contract and addendum, all parties to
the agreement have agreed to have this matter arbitrated as that agreement has incorporated within
it an “arbitration clause.” Because of the terms and or provisions specified in the referenced
private agreement and agreed upon by the parties who are all in default as neither party has
responded to any of the Proof of Claims, therefor Plaintiff no longer wishes to proceed with
litigation in the manner initially sought and to stay within the terms and or provisions of that binding
agreement, Plaintiff requests a stay of the proceedings as referenced in the “Presentment/Motion
to Compel” which is hereby incorporated by reference in this case. For these reasons Plaintiff
objects to Defendant’s Motion to Dismiss, and wishes to proceed through arbitration as specified
in the “Presentment/Motion to Compel” and as agreed upon in the referenced agreement. Plaintiff
no longer wishes to proceed with litigation in the manner originally sought against the parties who
are part of the private agreement/contract and addendum referenced in Exhibits -(B1,B2 ), filed
on the record in this case by the Plaintiff. To stay within the term and provision of the referenced
contract between the parties (the respondents), Plaintiff will only proceed in the manner to which
all parties have agreed upon to which arbitration is the “exclusive remedy” agreed upon to resolve
such disputes and controversy to which a stay is requested in this matter as I request that the matter
be arbitrated to an arbitrator which has been and or will be elected as agreed upon by the parties to
the agreement/contract and addendum as specified in that agreement. For further details of the
terms agreed upon by the parties to the private conditional acceptance agreement/contract this court
can review the Exhibits — B1, B2 filed on the record in this case and incorporated by reference in
this opposition as this court has also been receiving notifications of this agreement as a party to it

Page 2|4
- +4 even before it was filed on the record in this case and have been showing prejudice towards the
Plaintiff by continuously refusing to file the Exhibits on the record even when following the rules
of the court or as they are required to construe the Plaintiffs filing liberally as the Plaintiff is not an

attorney.

I CONCLUSION

For the foregoing reasons referenced above and in the referenced “Presentment/Motion
to Compel”, the Plaintiff hereby objects to any and all of the claims, averments and conclusion by
the Defendant’s referenced in the Defendant’s Motions to Dismiss and requests that this court
place a stay on the proceedings as this matter is to be arbitrated to a neutral agreed upon
arbitrator/arbitration association in regards to this matter to which after arbitration has been
conducted by the chosen arbitrator/arbitration association the Plaintiff's will return to a court of
original jurisdiction as specified in the agreement and move the court to get a Judgement based upon

the Arbitrators findings.

Dated this 2"¢ day of April 2019,

RESPECTFULLY PRESENTED,

“Without Prejudice”

——7

 

THE BENEFICIAL OWNER OF THE CESTI QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained

U.C.C. 1-207/1-308, 1.103.6

c/o 419 West Hills Rd. Melville, N.Y. 11747

Page 3|4
“~

Case 2:17-cv-04375-JS-GRB Document 39 Filed 04/03/19 Page 4 of 4 PagelD #: 586

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the Plaintiffs’ Opposition to Defendants
Motion to Dismiss has been electronically mailed via the U.S. Post Office via the U.S. Postal Service
to all parties listed below:

RESPECTFULLY PRESENTED,

Addressed to:

Akerman LLP

Attention: Natsayi Mawere, Joseph M. Defazio (Attorneys for Defendants)
666 Fifth Avenue 20" floor

New York, N.Y. 10103

Certified Mail #: 7017 2680 0000 4888 5594

 

 

THEBENEFICIAL OWNER OF THE CESF+QUI EQUITABLE TRUST
Mario E. Castro, Propria Persona, Sui Juris

All Natural Rights Explicitly Reserved and Retained

U.C.C. 1-207/1-308, 1.103.6

c/o 419 W Hills Road Melville, N.Y. 11747

Page 4{4
